DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 21, 2018 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2015/0165901 to Tamoto et al.
Regarding claim 1, the Tamoto et al. publication teaches vehicle driving-force distributing device including a ring gear 126 disposed rotatably around a rotation axis and a differential device disposed rotatably around the rotation axis and including a differential case in which a pair of differential gears is assembled, the vehicle driving-force distributing device distributing a driving force transmitted from a drive power 
Regarding claim 7, the synchronizing mechanism includes a friction engagement member 152b that includes on the outer circumferential side a second tapered friction engagement surface  152a selectively frictionally engaged with a first tapered friction engagement surface 150d formed on the inner circumferential surface of the ring gear 126 (the part 150d is considered on the inner circumferential surface of the ring gear 
Regarding claim 13, the connecting/disconnecting mechanism includes an actuator 80 and a latching mechanism, and wherein the latching mechanism includes a first piston 88 reciprocated in the rotation axis direction in accordance with an on/off operation of the actuator, a second piston 90 disposed movably in the rotation axis direction on the outer circumferential side of the cylindrical member and driven by the first piston in the rotation axis direction to press the friction engagement member and the connecting/disconnecting sleeve 76, a spring 82 urging the second piston in the backward movement direction, and a holder 92 latching the second piston against the urging force of the spring in accordance with reciprocation of the first piston and unlatching the second piston in accordance with reciprocation of the first piston to allow the second piston to move backward in accordance with the urging force of the spring. See Fig. 3 and 5 and paragraphs 0044 and 0052.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0165901 to Tamoto et al.
Regarding claim 2, the Tamoto publication teaches the connecting/disconnecting sleeve 130 includes inner-circumferential spline teeth 130a for spline fitting to the outer circumferential side of the shaft insertion portion 128a.  See Fig. 5 and paragraph 0050.	However, the Tamoto publication lacks a teaching that the pitch circle of the second connecting/disconnecting teeth disposed on the outer circumferential surface of the connecting/disconnecting sleeve has a larger diameter than the pitch circle of the inner-circumferential spline teeth.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to realize that the pitch circle of the second connecting/disconnecting teeth disposed on the outer circumferential surface of the connecting/disconnecting sleeve has a larger diameter 5 than the pitch circle of the inner-circumferential spline teeth of the Tamoto publication in Fig. 5, since it is shown that the external teeth of sleeve 130b are external and this would create a larger pitch circle than the inner teeth 130a. See Fig. 5.

Regarding claim 14, the connecting/disconnecting mechanism includes an actuator 80 and a latching mechanism, and wherein the latching mechanism includes a first piston 88 reciprocated in the rotation axis direction in accordance with an on/off operation of the actuator, a second piston 90 disposed movably in the rotation axis direction on the outer circumferential side of the cylindrical member and driven by the first piston in the rotation axis direction to press the friction engagement member and the connecting/disconnecting sleeve 76, a spring 82 urging the second piston in the backward movement direction, and a holder 92 latching the second piston against the urging force of the spring in accordance with reciprocation of the first piston and .
Allowable Subject Matter
Claims 3-6, 9-12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 9,573,464 to Yoshimura et al. teaches a differential with a ring gear that can be connected.
U.S. Publication No. 2011/0082004 to Kato teaches a differential that has one half shaft that can be disconnected.
U.S. Publication No. 2016/0243936 to Yoshimura et al. teaches a transfer gear that can be disconnected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659